Citation Nr: 1519988	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  03-11 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for herniated nucleus pulposus, status post discectomy of the cervical spine.

5.  Entitlement to service connection for numbness of the lower left extremity, to include as secondary to degenerative disc disease of the lumbar spine.  

6.  Entitlement to service connection for hypertension, to include as secondary to cervical and lumbar spine disabilities. 

7.  Entitlement to an effective date earlier than October 20, 2000 for the grant of service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to an effective date earlier than October 20, 2000 for the grant of Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Pittsburgh, Pennsylvania and Philadelphia, Pennsylvania.  

In a July 2000 rating decision, the RO in Pittsburgh, Pennsylvania, denied service connection for cervical and lumbar spine disabilities.  Thereafter, in a November 2000 rating decision, the RO determined that the new and material evidence had not been received to reopen the previously denied claim of service connection for PTSD.  Subsequently, jurisdiction was transferred to the RO in Philadelphia, Pennsylvania.

In a December 2001 rating decision, the RO denied service connection for tinnitus and hypertension.  

In February 2007, the Veteran testified before a Veterans Law Judge (VLJ) at a Board videoconference hearing at the RO in Philadelphia, Pennsylvania.  A transcript of the hearing has been reviewed and associated with the claims file.  However, that VLJ has retired from the Board.  The Veteran was afforded the opportunity for a hearing before another VLJ, but has not requested such a hearing.

In a June 2007 decision, the Board denied service connection for hypertension, a cervical spine disability and a lumbar spine disability.  The Board also reopened the claim of service connection for PTSD and remanded the issues of service connection for PTSD and tinnitus for further development. 

In October 2008, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) remanded the issues of service connection for a cervical spine disability, a lumbar spine disability and hypertension for compliance with the JMR.

Thereafter, in an April 2009 decision, the Board remanded the issues of service connection for a lumbar spine disability, a cervical spine disability, and hypertension for additional development. 

In a September 2009 rating decision, the RO, in relevant part, denied service connection for numbness of the left lower extremity and for bilateral hearing loss.  In an October 2011 rating decision, the RO granted service connection for PTSD and assigned a 100 percent rating, effective July 21, 2001.  The rating decision also granted DEA benefits, effective July 12, 2001.  Thereafter, in a February 2013 rating decision, the RO granted an effective date of October 20, 2000 for the award of service connection for PTSD and DEA benefits. 

The issues of entitlement to service connection for bilateral hearing loss, hypertension, cervical and lumbar spine disabilities and numbness of the lower left extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, tinnitus is due to noise exposure during military service.

2.  The Veteran sought to reopen his claim of entitlement to service connection for PTSD in a communication received by the RO on October 20, 2000; the file contains no other communications from the Veteran between the last final denial in April 1998 and his claim received on October 20, 2000.

3.  The Veteran has been found to be totally disabled as of October 20, 2000; thus an earlier effective date for the grant of entitlement to DEA under Chapter 35 is precluded by law.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for an effective date prior to October 20, 20000, for an award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.157(b), 3.400(b)(2)(i) (2014).

3.  The criteria for an effective date prior to October 20, 2000, for the grant of DEA benefits have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510 (West 2014); 38 C.F.R. § 21.3021 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

At the outset, the Board notes that the claim of service connection for tinnitus has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the earlier effective date claims, Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to the earlier effective date claims.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment records and post service treatment records.  Social Security Administration records (SSA) have also been associated with the claims file.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

As VA has satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

I.  Service Connection

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, it is appropriate to consider tinnitus as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran asserts that tinnitus is directly related to military service.  Specifically, he asserts that he was exposed to noise while serving in an artillery unit during service.  He further contends that tinnitus began during military service and has continued since that time.

The Veteran's DD-214 shows that his military occupational specialty (MOS) was in artillery.  His military personnel records further demonstrate that his principal duties included cannoneer and assistant gunner.  The Board finds the Veteran's report of noise exposure to be credible and consistent with his service.  Accordingly, in-service acoustic trauma is conceded.

During the February 2007 Board videoconference hearing, the Veteran reported that tinnitus began during service in Vietnam and he now has it constantly.

Pursuant to the Board's June 2007 remand directives, the Veteran was afforded a VA examination in February 2010.  He stated that tinnitus had its onset in 1967 and had worsened over the years.   The appellant also indicated that he reported tinnitus during service and was told to wear ear plugs.  Reported military noise exposure consisted of artillery fire, explosions, weapons, helicopters and small missiles.  Post-miliary occupational noise exposure consisted of 25 years as a heavy equipment operator inside a cab where hearing protection was used at all times.  There was no recreational noise exposure.

Following review of the claims file and the Veteran, the examiner noted a diagnosis of tinnitus and determined that the condition was not caused as a result of noise exposure while in service.  In support of this opinion, the examiner noted that the appellant's service treatment records were silent for any complaint of tinnitus and there was no complaint of tinnitus within one year of discharge from service.  The examiner determined that his tinnitus was more likely related to his hearing loss.

The Veteran was afforded an additional VA examination in July 2013.  He reported that the onset of tinnitus was in 1967 from acoustic trauma from a howitzer.  The examiner again noted a diagnosis of tinnitus and determined that the condition was at least as likely as not related to his hearing loss.

The Veteran is competent to report current symptoms of his claimed tinnitus and when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Absent contradictory evidence, the Board finds the Veteran's statements that he has suffered from tinnitus since service are credible.  Moreover, his testimony regarding continuous symptomatology is found to be credible.  The appellant indicated that he experienced tinnitus during service and that it has continued since that time.  Given the in-service noise exposure, the Board resolves doubt in the Veteran's favor. 

As tinnitus is regarded as a chronic disease, evidence of continuity of symptomatology alone can be sufficient for a grant of service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, accepting his lay statements, and resolving reasonable doubt in his favor, the service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).

II.  Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See, 38 U.S.C.A. § 5110(g).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  

Analysis
PTSD

The Veteran contends that he is entitled to an effective date prior to October 20, 2000, for an award of service connection for PTSD.  He has asserted that the effective date should be either December 19, 1996, the date the initial claim of service connection for a psychiatric disorder was received, or November 18, 1998, the date of a VA examination noting a diagnosis of PTSD.

In this case, the original claim of service connection for a psychiatric disorder was considered and denied by the RO in an April 1997 rating decision.  The evidence of record at the time included a March 1997 VA examination report which demonstrated a diagnosis of mixed substance abuse and dysthymic disorder.  However, there was no evidence that the conditions were incurred in or caused by miliary service.  Subsequently, the Veteran filed a claim of service connection for PTSD in November 1997 and submitted additional evidence.  In an April 1998 rating decision, the RO determined that new and material evidence had not been received to reopen that claim of service connection for a psychiatric disorder as there was no confirmed diagnosis of PTSD.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105.

The Veteran submitted an application to reopen his previously denied claim of service connection for PTSD on October 20, 2000.  His claim of service connection was granted by an October 2011rating decision, which also assigned an effective date of July 2, 2001.  Thereafter, in a February 2013 rating decision, an effective date of October 20, 2000 was assigned, the date of receipt of the application to reopen his claim of service connection for PTSD.  

After careful consideration of the evidence, the Board finds that there is no basis for an effective date prior to October 20, 2000 for PTSD.  Again, a claim of service connection for a psychiatric disorder was denied in April 1997.  Thereafter, an April 1998 rating decision determined that new and material evidence had been received to reopen the previously denied claim.  There is no indication that the Veteran appealed the previous denial.  Additionally, the Board finds that new and material evidence was not received within the appeals period.  The Board acknowledges the Veteran's assertions the November 18, 1998 examination report constitutes new and material evidence and thus the claim remained open since the initial claim of service connection in December 1996.  However, the November 1998 examination report suggesting a diagnosis of PTSD appears to be based on statements provided by the Veteran in the report of the medical history.  A review of the claims file demonstrates that the Veteran was afforded a VA examination in January 1998 at which time it was determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Moreover, there is no indication that the November 1998 examination, which was conducted for disabilities related to the joints, included a psychiatric examination of the Veteran to confirm the report to PTSD.  As such the November 1998 does not constitute new and material evidence.  

The Board also finds that neither the Veteran, nor his representative, submitted any written correspondence which could be construed as a formal or informal claim to reopen the previously denied claim prior to October 20, 2000.  In this regard, the Board acknowledges the Veteran's alternative argument that the November 1998 VA examination constitutes an informal claim of service connection for PTSD under 38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b)(1), an informal claim to reopen applies only when a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree.  In this case, a claim of service connection for PTSD had not previously been allowed and such a claim had not previously been denied because the disability was not compensable in degree.  Consequently 38 C.F.R. § 3.157 does not apply.  

In sum, the pertinent regulations specifically state that the effective date should be the date of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted; the record does not demonstrate that the Veteran filed a claim to reopen the clam of service for PTSD prior to October 20, 2000.  Additionally, there is no indication that the veteran submitted new and material evidence within period of appeal.  Thus, the Board is precluded by statute from assigning an effective date prior to October 20, 2000 for the granting of service connection for PTSD  

Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than October 20, 2000.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).



DEA Benefits

The Veteran asserts that he is entitled to an effective date prior to October 20, 2000 for eligibility for DEA benefits.  For the purposes of DEA benefits, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2009); 38 C.F.R. §§ 3.807(a), 21.3021 (2014).

As noted, a 100 percent rating was assigned for PTSD, effective October 20, 2000.  Since eligibility for DEA benefits is predicated on a finding of permanent and total disability in this case, the effective date of such eligibility cannot precede the date permanent and total disability was awarded.  Accordingly, an effective date earlier than October 20, 2000 for entitlement to DEA benefits is denied.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an effective date earlier than October 20, 2000 for the grant of service connection for PTSD is denied.

Entitlement to an effective date earlier than October 20, 2000 for the grant of DEA benefits under 38 U.S.C. Chapter 35 is denied.





REMAND

Pursuant to the Board's April 2009 remand directives, the appellant was to be afforded a VA examination to determine that nature and etiology of his cervical and lumbar spine disabilities.  The examiner was also to discuss the Veteran's documented medical history and his assertions.

The Veteran was afforded a VA examination January 2011.  The examiner noted diagnoses of cervical and lumbar strains.  He determined that the conditions were not caused by or a result of military service.  The examiner indicated that his opinion was based on a history and physical examination of the veteran, a review of the claims file and a review of the Veteran's military discharge examination which demonstrated a normal spine.  In a July 2013 addendum opinion, the examiner again determined that the claimed conditions were less likely than not incurred in or caused by miliary service.  The examiner indicated that his medical opinion was based on a review of the claims file, the appellant's statement of heavy lifting as a cannoneer, service treatment records being silent for a back injury and the Veteran's claim being made more than 30 years after discharge from military service.

The Board finds that the January 2011 and July 2013 examination reports are inadequate to adjudicate the claims of service connection for the appellant's cervical and lumbar spine disabilities.  In this regard, although the examiner considered the Veteran's statement of heavy lifting as a cannoneer, he failed to consider the Veteran's statements of back pain since service and the report of a neck injury, which was listed (as a head injury) in Report of Medical History at separation from military service.  The Veteran had explained at his hearing that artillery pieces would get stuck in the mud, requiring him to reach down and lift them out.  Additionally, while ducking down, the artillery pieces would hit his head and jam his neck.  These assertions are deemed consistent with the Veteran's service and are to be accepted as fact.  As such, an additional examination should be provided on remand to specifically take into account this relevant lay evidence.

The Board notes that, due to the allegations of secondary service connection, the claims of service connection for hypertension and numbness of the lower left extremity are inextricably intertwined with the claim of service connection for a lumbar spine disability.  See Harris v. Derwinski, Vet. App. 180, 183 (1991).  As such, the issues of service connection for hypertension must also be remanded.  

With regard to the claim of service connection for hearing loss, the Veteran was afforded a VA examination in February 2010.  The examiner diagnosed bilateral hearing loss and noted that the appellant's hearing was within normal limits at the time of discharge from military service.  However, she did not provide an opinion as to whether the Veteran's current hearing loss was related to military service.  The Veteran was afforded an additional VA examination in July 2013.  The examiner also diagnosed bilateral hearing loss and determined that the condition was not caused by or a result of an event in military service.  She reasoned that the Veteran's separation examination demonstrated hearing within normal limits.

The Board finds that the February 2010 and July 2013 VA examinations are inadequate.  In this regard, it does not appear that the examiner considered the Veteran's statements of pertinent symptoms of hearing loss during and since service.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Thus, a remand is necessary in order to afford the Veteran a new VA examination to determine the etiology of her bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his cervical and lumbar spine disabilities.  The claims file, including this remand, should be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to identify all cervical and lumbar spine disabilities.  Thereafter, the examiner should provide an opinion as to whether any cervical or lumbar spine disability is at least as likely as not (a 50 percent probability or more) etiologically related to military service.

The examiner should provide a rationale for all opinions provided.  If the examiner is unable to provide the necessary opinion without resorting to speculation, the examiner must provide an explanation for the inability.

The examiner should discuss the Veteran's lay statements of record.  Specifically, the examiner should discuss (and accept as true) the Veteran's reports of removing artillery pieces that were stuck in the mud, being hit in the head by the barrel of artillery pieces which would jam his neck and carrying 90 pounds of ammunition boxes.  The examiner should discuss what affects, if any, these incidents have on any current back disability.  The examiner is also to consider the Veteran's reports of back pain since military service.

2.  If, and only if, the examiner for the cervical and lumbar spine disability determines that the cervical and lumbar spine disabilities are related to military service, forward the claims file to the January 2011 VA examiner who provided the examination for hypertension, or another appropriate VA provider if he is unavailable, to provide an addendum opinion for the Veteran's claim of service connection for hypertension.  An additional examination is not required unless deemed necessary by the examiner.

The examiner is to provide an opinion to the following:

(a)  Is it at least as likely as not (a 50 percent probability or more) that hypertension is caused by the Veteran's cervical or lumbar spine disabilities, to include pain associated with the disabilities?

(b)  Is it at least as likely as not (a 50 percent probability or more) that hypertension is aggravated by the Veteran's cervical or lumbar spine disabilities, to include pain associated with the disabilities?

If aggravated, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of a nerve condition of the lower right extremity prior to aggravation?

(c)  If hypertension is not caused or aggravated by the Veteran's cervical or lumbar spine disability, is it at least as likely as not (a 50 percent probability or more) that hypertension is otherwise etiologically related to military service.

The examiner should provide a rationale for all opinions provided.  If the examiner is unable to provide the necessary opinion without resorting to speculation, the examiner must provide an explanation for the inability.

The examiner must also discuss the article regarding hypertension and chronic pain submitted by the Veteran.

3.  Schedule the Veteran for a VA audiological examination with an audiologist who has not previously examined him.  The claims file, including this remand, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished. 

After reviewing the record and examining the Veteran, including obtaining a history regarding the onset of symptomatology, the examiner should provide an opinion as to whether the Veteran's current hearing loss is at least as likely as not (a 50 percent probability or more) etiologically related to military service.  The examiner should consider the Veteran's statements of continuing symptomatology.  If the examiner rejects such statements he or she should explain why.

The examiner should provide a rationale for all opinions provided.  If the examiner is unable to provide the necessary opinion without resorting to speculation, the examiner must provide an explanation for such inability.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


